

115 HR 4686 IH: 21st Century Competition Commission Act of 2017
U.S. House of Representatives
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4686IN THE HOUSE OF REPRESENTATIVESDecember 19, 2017Mr. Ellison (for himself, Ms. Jayapal, Mr. Pocan, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the National Commission on Economic Concentration to study the effects of economic
			 concentration on competition, and for other purposes.
	
 1.Short TitleThis Act may be cited as the 21st Century Competition Commission Act of 2017. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)There is substantial evidence showing that competition has declined across the American political economy, resulting in concentrated control and ownership across sectors.
 (2)This structural lack of competition is contributing to a host of harms, including greater wealth inequality, less innovation, less entrepreneurship, and less resiliency, with outsized harmful effects on minority and rural populations.
 (b)Sense of CongressIt is the sense of Congress that— (1)while it is clear that the monopoly problem in the United States is threatening the economy and democracy of the United States, additional information will help reveal the full scope of the problem and help guide industry-specific policy efforts;
 (2)insufficient and permissive enforcement by the Department of Justice and the Federal Trade Commission necessitates that Congress convene this information-gathering exercise as a form of oversight; and
 (3)gathering and producing information will aid law enforcement by the Department of Justice, the Federal Trade Commission, and Attorneys General of the States, and litigation efforts by private parties.
				3.Commission established
 (a)EstablishmentThere is established the National Commission on Economic Concentration (hereinafter referred to as the Commission).
			(b)Duties
 (1)StudyThe Commission shall conduct a study of economic concentration to determine the following: (A)The extent of concentration in aggregate and in specific markets in specific sectors.
 (B)The extent of vertical integration in specific sectors and the effects of increasing vertical integration on commerce within such sectors.
 (C)The extent to which changes in concentration and integration correspond to changes in— (i)profits;
 (ii)innovation; (iii)productivity;
 (iv)new business formation; (v)distribution of wealth and income;
 (vi)wages; (vii)employment;
 (viii)prices; and (ix)non-price terms and conditions that adversely affect suppliers or consumers, including reduced—
 (I)quality of products or services; (II)variety of products or services;
 (III)protection of privacy; and (IV)ability of the consumer to exercise legal rights, including the exercise of such rights through mandatory arbitration agreements.
 (D)The effects concentration has on racial minorities and rural communities, with respect to— (i)credit and banking services;
 (ii)food; (iii)access to affordable healthcare and medicine;
 (iv)fair and affordable housing; (v)affordable access to internet; and
 (vi)energy and utilities. (E)With respect to entrepreneurs and independent businesses, the obstacles to business formation and expansion, including the effects of rising concentration on the capability to enter markets and compete.
 (F)The effects of rising concentration on workers, including employees and independent contractors, with respect to—
 (i)labor market competition; (ii)labor mobility;
 (iii)wage and benefit levels; (iv)wage distribution;
 (v)wage volatility; and (vi)other material benefits.
 (G)The effects of rising concentration on suppliers, farmers, and other upstream market participants, with respect to—
 (i)competition in markets for their products and services; (ii)income levels;
 (iii)income distribution; and (iv)income volatility.
 (H)The effects of concentration on the resiliency of industrial, financial, and technological systems. (I)The extent of concentration within banking and financial sectors and the effects of such concentration on lending and new business formation.
 (J)With respect to major technology platforms that are dominant in a market sector— (i)the extent of concentration of control of communication, commerce, and critical technology;
 (ii)the extent to which data, critical technology, and other assets that are available only to major technology platforms are being used to undermine competition;
 (iii)the effects of large-scale data acquisition on market stability; (iv)the effects of such concentration on new business formation, investment flows, and distribution of revenue and profits among firms;
 (v)the extent to which network effects allow major technology platforms to attain and maintain market power; and
 (vi)in the online marketplace, the extent to which competitors are capable of usurping the dominance of major technology platforms.
 (K)The extent of common ownership by institutional investors and the effects of such common ownership. (L)The extent of distribution of patent, copyright, and trademark ownership across firms.
 (M)The causes of concentration and factors that exacerbate the adverse effects of such concentration. (N)The relationship among concentration, vertical integration, firm size, and corporate political activities, including lobbying activities and donations to campaigns and political campaign committees.
 (O)The economic benefits and costs of the increase of mergers and conglomerates. (P)The extent of abuse of superior bargaining power between buyers and sellers.
 (2)ReportNot later than 3 years after the date of the enactment of this Act, the Commission shall submit to Congress a report describing the results of such study.
				(c)Membership
 (1)Composition of the CommissionThe Commission shall be composed of 15 members appointed as follows: (A)The Speaker of the House of Representatives, the minority leader of the House of Representatives, the President pro tempore of the Senate, and the minority leader of the Senate shall each appoint 1 member from among the House of Representatives and the Senate.
 (B)The Attorney General, the Chair of the Federal Trade Commission, and the Chair of the Federal Reserve Board shall each appoint 1 member.
 (C)The Council of Economic Advisers shall appoint by majority vote— (i)1 member with expertise in labor organization;
 (ii)1 member with expertise in labor policy; (iii)1 member who is an executive of a business with fewer than 500 employees;
 (iv)1 member who is an executive of a business with greater than 5,000 employees; (v)1 member from a consumer advocacy nongovernmental organization;
 (vi)1 member with expertise in industrial organization; (vii)1 member with expertise in finance; and
 (viii)1 member with expertise in investment. (2)Terms of officeA member appointed under—
 (A)paragraph (1)(A) may serve so long as such member remains a Member of the House of Representatives or the Senate, unless removed by the relevant appointing authority;
 (B)paragraph (1)(B) may serve for the life of the Commission, unless removed by the relevant appointing authority; and
 (C)paragraph (1)(C) may serve for the life of the Commission, unless removed by a majority vote of the Council of Economic Advisors.
 (3)Chair and vice chairThe chair and vice chair of the Commission shall be elected by a majority vote of the members of the Commission.
 (4)VacancyA vacancy in the Commission shall not affect the power of the remaining members to execute the functions of the Commission and shall be filled in the same manner as the original appointment is made.
				(5)Compensation
 (A)Nongovernment membersExcept as provided in subparagraph (C), members of the Commission shall be entitled to a sum equivalent to the compensation paid at level V of the Executive Schedule under section 5315 of title 5, United States Code.
 (B)Travel and per diemWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as the expenses authorized by section 5703 of title 5, United States Code, for persons in the Government service employed intermittently.
 (C)Prohibition of compensation of federal officers or employeesMembers of the Commission who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits in the nature of compensation by reason of their service on the Commission.
					(d)Rules
 (1)MeetingsThe Commission shall meet at the call of the chair or a majority of members of the Commission. (2)QuorumA majority of members of the Commission shall constitute a quorum, and actions by the Commission shall be determined by a majority vote of the members present.
 (3)Proxy votingIf unable to attend a meeting of the Commission, a member of the Commission appointed under subsection (c)(1)(C) may authorize another member to act and vote on behalf of the absent member.
 (4)AttendanceMembers appointed under subparagraph (A) or (B) of subsection (c)(1) shall be removed from the Commission and replaced by the relevant appointing authority if they attend fewer than two-thirds of the meetings of the Commission.
				(e)Administrative provisions
 (1)HearingsThe Commission may for the purposes of carrying out this Act hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission deems advisable. The Commission may administer oaths or affirmations to witnesses appearing before it.
 (2)Subpoena powerThe Commission shall have power to issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence that relates to any matter which the Commission is authorized to study under subsection (b).
 (3)Access to Federal informationThe Commission may secure directly from any executive department or agency of the United States information reasonably necessary to enable it to carry out this Act. Upon request of the chairman or vice chairman of the Commission, and consistent with any other law, the head of an executive department or agency shall furnish such information to the Commission.
 (4)AgencyWhen so authorized by the Commission, any member, subcommittee, or agent of the Commission may take any action which the Commission is authorized to take by this section.
				(5)Staff
 (A)AppointmentThe chair of the Commission may, without regard to the provisions of chapter 41 of title 5, United States Code, appoint and terminate such staff as are necessary to enable the Commission to perform its duties.
 (B)CompensationThe chair of the Commission may fix the compensation of the staff without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, except that the rate of pay for the staff may not exceed the rate of basic pay payable for level V of the Executive Schedule under section 5315 of title 5, United States Code.
 (C)Experts and consultantsThe Commission may procure temporary and intermittent services of experts and consultants under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the maximum rate of basic pay for GS–15 of the General Schedule.
 (6)Facilities and support servicesThe Administrator of General Services shall provide to the Commission on a reimbursable basis such facilities and support services as the Commission may request.
 (7)Expenditures and contractsThe Commission or, on authorization of the Commission, a member of the Commission may make expenditures and enter into contracts for the procurement of such supplies, services, and property as the Commission or such member considers to be appropriate for the purpose of carrying out this Act. Such expenditures and contracts may be made only to the extent provided in advance in appropriation Acts.
 (8)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (9)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Commission.
 (f)TerminationThe Commission shall terminate on the date that is 180 days after the date on which the Commission submits the report under subsection (a)(2).
 (g)Authorization of appropriationsThere is authorized to be appropriated a total amount of $50,000,000 for fiscal years 2019 through 2021 to carry out this Act.
			